Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
 	The combination of both dependent claim 2 and dependent claim 7 including all of the limitations of the base claim 1 and any intervening claims would be allowable over the prior art of record.  
1/3/19 is the effective filing date. 
Response to the applicant’s arguments 
The previous rejection is withdraw. 
A new reference was located. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims.  
Claims 1 and 8 and 15 are amended to recite and Wang is silent as to but Hern teaches “a method for automatically controlling a speed of a vehicle…automatically setting the vehicle speed according to the speed limit and the determined offset value”.  (see paragraph 4-5 where the speed limit is allowed to be exceeded to 90 MPH regardless of the speed limit, or alternatively to 5 MPH faster than the speed limit on divided roads)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0174446A1 to Wang that was filed in 2015 (hereinafter “Wang”) and in view of U.S. Patent Application Pub. No.: US 2015/0309512A1 to Cudak et al. that was filed in 2014 (hereinafter “Cudak”) and in view of United States Patent Application Pub No.: US 2019/0102840 A1 to Perl that was filed in 2017 (hereinafter “Perl”) and in view of NPL, Hern, Alex, The Guardian, Tesla Allows Self Driving Cars to Break Speed Limit Again, (Jan. 6, 2017)( https://www.theguardian.com/technology/2017/jan/16/tesla-allows-self-driving-cars-to-break-speed-limit-again).
    PNG
    media_image1.png
    608
    867
    media_image1.png
    Greyscale

Claims 1 and 8 and 15 are amended to recite and Wang is silent as to but Hern teaches “a method for automatically controlling a speed of a vehicle…automatically setting the vehicle speed according to the speed limit and the determined offset value”.  (see paragraph 4-5 where the speed limit is allowed to be exceeded 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Wang with the teachings of Hern since Hern teaches that a TESLA™ vehicle can detect a speed limit (75 MPH) and then increase past the speed limit by 5 MPH in an autonomous mode or the user can instruct the autonomous vehicle to completely break the speed limit and travel at 90 MPH. This provides safety on divided roads as the TESLA can only slightly speed but on an undivided road there is no limit for greater enjoyment.  See paragraph 1-7 of Hern.
Wang discloses “1. A method for controlling ….the speed of a vehicle, the method comprising:   (see paragraph 79 where the database stores commercial data 402 including speed limits in  
    PNG
    media_image2.png
    369
    656
    media_image2.png
    Greyscale

determining a speed limit;  (see paragraph 131 where the device can prevent a violation for the user and can indicate the coordinates of a school zone and the vehicle is within the school zone and the  
    PNG
    media_image3.png
    698
    686
    media_image3.png
    Greyscale

determining an offset value based on ….(see paragraph 131 where the vehicle is provided a notification that the vehicle is within a 1 
Claim 1 and 8 and 15 are amended to recite and Wang is silent but Perl teaches “…determining an offset value based on at least one of driver-defined offset values and learned driver behaviors when operating the vehicle by referencing a speed map” (see paragraph 29, 60 where driver telematics data is collected to determine if the driver is speeding or driving reckless; see paragraph 18 where a neural network is used for a learning unit that can capture the user’s data and telematics data for observing a pattern of the driver; see paragraph 87 and 111 where the machine learning can recognize the driver’s speeding maneuvers and this speeding that the driver is providing is stored as element 91; see paragraph 98-101 where the offset is provided; see claims 1 where  the speeding is indicated in a geographic region based on pattern and a time index for raising the insurance premiums )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of PERL with the disclosure of WANG since PERL teaches that a server can aggregate telematics pattern data. Captured driver maneuvers 108 can, e.g., be automatically individuated within the various car trajectories 1084, as provided by the matched searchable measuring parameter sets 10812 of driving maneuvers 108 and the measured pattern templates 10822 of driving maneuvers 108, wherein the system 108 comprises predefined individuating recognizers, which are automatically discriminating between the various possible maneuvers 108 by returning that portion of vehicle 87 and 111 and 29, 90-93. 

a speed map, the speed map comprising (see paragraph 185 where the vehicle is now within a predetermined area of a school zone where the speed limit is 20 MPH and is about to exceed the speed limit)
a plurality of entries, each entry associating one of the offset values with a respective speed limit; and  (see paragraph 54, 191-193 where a second portion of the map includes a geographic  area where the user can take an alternative route and speed and a violation is not likely to occur; see paragraph 191 where there are alternative routes in a second color that show a speed limit however where no traffic violations ever occur and the user can speed there and likely will not be caught or provided a traffic violation; p. 194-196)

    PNG
    media_image4.png
    455
    627
    media_image4.png
    Greyscale
…setting the speed of the vehicle according to the speed limit and the determined offset value.  (see paragraph 40 where the vehicle can be an autonomous vehicle with or without a driver; see paragraph 54, 191-193 where a second portion of the map includes a geographic  area where the user can take an alternative route and speed and a violation is not likely to occur and the user may speed; see paragraph 191 where there are alternative routes in a second color that show a speed limit however where no traffic violations ever occur and the user can speed there and likely will not be caught or provided a traffic violation; p. 133, 194-196)
“…automatically setting a speed limit of the vehicle according to the speed limit and the offset value”. (see paragraph 30 where the speed limit is exceeded temporarily the speed limit for a time to comply with a region habit of everyone speeding in the region however this can be adjusted based on if there are a larger number of speeding tickets issued in this area);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CUDAK with the disclosure of WANG since CUDAK teaches that a server can aggregate real world speed levels in geographic areas and how vehicles can exceed the speed limits based on a regional behavior.  Thus an autonomous vehicle can exceed the speed limit to keep up with the regional behavior of all cars speeding. However, if there is an instance of where the speeding tickets are given freely by the police and state troopers and in large amounts, then the speed can be adjusted to conform to the speed limit.  See abstract and paragraphs 30-36 and claims 1-7 of CUDAK. 




    PNG
    media_image5.png
    626
    579
    media_image5.png
    Greyscale
Wang discloses “2.    The method of claim 1, further comprising:
modifying the speed map according to behavior of a driver of the vehicle.(see paragraph 32, 51, 138 where the map is updated to indicate potential traffic violations using colors on the map via a website or by a report)”
3.    The method of claim 2, wherein:
modifying the speed map occurs without human intervention. .(see paragraph 32, 51, 138 where the map is updated to indicate potential traffic violations using colors on the map via a website or by a report)”
Wang discloses “4.    The method of claim 2, wherein:
modifying the speed map occurs responsive to human intervention. .(see paragraph 32, 51, 138 where the map is updated to indicate potential traffic violations using colors on the map via a website or by a report; see paragraph 102 where the data can be updated via real time crowd sourced data)”
Wang discloses “5.    The method of claim 2, wherein modifying the speed map comprises: measuring a speed of the vehicle; and  (see paragraph 131 where the user is detected as being 1-3 MPH within the posted speed limit)
recording the speed limit and an offset value in the speed map, the offset value representing a difference between the speed of the vehicle and the speed limit.  (see paragraph 131 where the user is detected as being 1-3 MPH within the posted speed limit and then they are 
Wang discloses “6.    The method of claim 1, further comprising:
determining an adverse condition for the road being traveled by the vehicle; (see paragraph 66 where the street is identified as having snow or is flooding and there is weather and the user should slow down) and adjusting the speed of the vehicle based on the adverse condition”.  (See paragraph 187 where the GPS device and system warns the user to slow down).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claim 7 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0174446A1 to Wang that was filed in 2015 (hereinafter “Wang”) and in view of CUDAK and in view of United States Patent Application Pub. No.: US20090088963A1 to Horiguchi et al. that was filed in 2007 and in view of Perl and in view of Hern. 
Wang is silent but Horiguchi teaches “….7.    The method of claim 1, wherein determining an offset value comprises:
when the speed map does not contain an entry for the determined speed limit, interpolating using a plurality of the entries in the speed map”. (see paragraph 26-35 where the map database 22 has 
It would have been obvious to one of ordinary skill in the art before  the effective filing date to combine the teachings of Horiguchi with the disclosure of WANG since Horiguchi teaches that a device can determine what type of road link is in the map.  For example, in paragraph 26 this can include a two lane road or a highway or a small rural road and so on.  The processor can also determine a type of traffic flow on the road link statistically.  A known speed limit can be known for a type of road link. Therefore when a speed limit is not known exactly but the road link type is known then the speed limit can be assigned based on the type of road link. For example, an interstate can be inferred as 55 MPH while a small rural road may be 25-40 MPH.  This can for a predictive device that can infer a speed limit when it is not known for all roads.    See abstract and paragraphs 26-42 and claims 1-2 of Horiguchi.
Claim 8-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0174446A1 to Wang that was filed in 2015 (hereinafter “Wang”) and in view of CUDAK and in view of Perl and in view of Hern.
Claims 1 and 8 and 15 are amended to recite and Wang is silent as to but Hern teaches “a method for automatically controlling a speed of a vehicle…automatically setting the vehicle speed according to the speed limit and the determined offset value”.  (see paragraph 4-5 where the speed limit is allowed to be exceeded to 90 MPH regardless of the speed limit, or alternatively to 5 MPH faster than the speed limit on divided roads)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Wang with the teachings of Hern since Hern teaches that a TESLA™ vehicle can detect a speed limit (75 MPH) and then increase past the speed limit by 5 MPH in an autonomous mode or the user can instruct the autonomous vehicle to completely break the speed limit and travel at 90 MPH. This provides safety on divided roads as the TESLA can only slightly speed but on an undivided road there is no limit for greater enjoyment.  See paragraph 1-7 of Hern.

    PNG
    media_image1.png
    608
    867
    media_image1.png
    Greyscale


Wang discloses “8.    A method for controlling the speed of a vehicle, the method comprising: determining a speed limit; (see paragraph 79 where the database stores commercial data 402 including speed limits in certain areas)
determining a desired speed based on…., (see paragraph 131 where the device can prevent a violation for the user and can indicate the 
Claim 1 and 8 and 15 are amended to recite and Wang is silent but Perl teaches “…determining an offset value based on at least one of driver-defined offset values and learned driver behaviors when operating the vehicle by referencing a speed map” (see paragraph 29, 60 where driver telematics data is collected to determine if the driver is speeding or driving reckless; see paragraph 18 where a neural network is used for a learning unit that can capture the user’s data and telematics data for observing a pattern of the driver; see paragraph 87 and 111 where the machine learning can recognize the driver’s speeding maneuvers and this speeding that the driver is providing is stored as element 91; see paragraph 98-101 where the offset is provided; see claims 1 where  the speeding is indicated in a geographic region based on pattern and a time index for raising the insurance premiums )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of PERL with the disclosure of WANG since PERL teaches that a server can aggregate telematics pattern data. Captured driver maneuvers 108 can, e.g., be automatically individuated within the various car trajectories 1084, as provided by the matched searchable measuring parameter sets 10812 of driving maneuvers 108 and the measured pattern templates 10822 of driving maneuvers 108, wherein the system 108 comprises predefined individuating recognizers, which are automatically discriminating between the various possible maneuvers 108 by returning that portion of vehicle 87 and 111 and 29, 90-93. 


Wang discloses “…and (ii) a speed map, (see paragraph 131 where the vehicle is provided a notification that the vehicle is within a 1 mph or 2 mph of the allowable speed limit and is about to exceed the speed limit and about to get a ticket with a traffic camera) the speed map comprising a plurality of entries, each entry associating one of the desired speeds with a respective speed limit; and (see paragraph 185 where the vehicle is now within a predetermined area of a school zone where the speed limit is 20 MPH and is about to exceed the speed limit) (see paragraph 54, 191-193 where a second portion of the map includes a geographic  area where the user can take an alternative route and speed and a violation is not likely to occur; see paragraph 191 where there are alternative routes in a second color that show a speed limit however where no traffic violations ever occur and the user can speed there and likely will not be caught or provided a traffic violation; p. 194-196)
setting the speed of the vehicle according to the speed limit and the desired speed. (see paragraph 40 where the vehicle can be an autonomous vehicle with or without a driver; see paragraph 54, 191-193 where a second portion of the map includes a geographic  area where the 
Wang discloses a speed limit and an offset value but Claim 8 is amended to recite and CUDAK et al. teaches “…automatically setting a speed limit of the vehicle according to the speed limit and the offset value”. (see paragraph 30 where the speed limit is exceeded temporarily the speed limit for a time to comply with a region habit of everyone speeding in the region however this can be adjusted based on if there are a larger number of speeding tickets issued in this area);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CUDAK with the disclosure of WANG since CUDAK teaches that a server can aggregate real world speed levels in geographic areas and how vehicles can exceed the speed limits based on a regional behavior.  Thus an autonomous vehicle can exceed the speed limit to keep up with the regional behavior of all cars speeding. However, if there is an instance of where the speeding 

Wang discloses “9.    The method of claim 8, further comprising:
modifying the speed map according to behavior of a driver of the vehicle.(see paragraph 32, 51, 138 where the map is updated to indicate potential traffic violations using colors on the map via a website or by a report)”
Wang discloses “10.    The method of claim 9, wherein: modifying the speed map occurs without human intervention. .(see paragraph 32, 51, 138 where the map is updated to indicate potential traffic violations using colors on the map via a website or by a report)”
Wang discloses “11. The method of claim 9, wherein: modifying the speed map occurs responsive to human intervention. .(see paragraph 32, 51, 138 where the map is updated to indicate potential traffic violations using colors on the map via a website or by a report; see paragraph 102 where the data can be updated via real time crowd sourced data)”
 “12.    The method of claim 9, wherein modifying the speed map comprises: measuring a speed of the vehicle; and (see paragraph 131 where the user is detected as being 1-3 MPH within the posted speed limit)
recording the speed of the vehicle and the speed limit in the speed map. (see paragraph 131 where the user is detected as being 1-3 MPH within the posted speed limit and then they are notified again that the user is over the speed limit and there is a traffic camera in this area and they should slow down to avoid a ticket if they are over 10 MPH over the speed limit and the traffic camera is on in paragraph 131-135)
Wang discloses “13.    The method of claim 8, further comprising:
determining an adverse condition for the road being traveled by the vehicle; (see paragraph 66 where the street is identified as having snow or is flooding and there is weather and the user should slow down)  and adjusting the speed of the vehicle based on the adverse condition. ”.  (See paragraph 187 where the GPS device and system warns the user to slow down).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0174446A1 to Wang that was filed in 2015 (hereinafter “Wang”) and in view of CUDAK and in view of United States Patent Application Pub. No.: US20090088963A1 to Horiguchi et al. that was filed in 2007 and Perl and in view of Hern. 

 “….14.    The method of claim 9, wherein determining a desired speed comprises:
when the speed map does not contain an entry for the determined speed limit, interpolating using a plurality of the entries in the speed map ”. (see paragraph 26-35 where the map database 22 has information relating to speed values preassigned according to a road type that is derived from typical speed limits).
It would have been obvious to one of ordinary skill in the art before  the effective filing date to combine the teachings of Horiguchi with the disclosure of WANG since Horiguchi teaches that a device can determine what type of road link is in the map.  For example, in paragraph 26 this can include a two lane road or a highway or a small rural road and so on.  The processor can also determine a type of traffic flow on the road link statistically.  A known speed limit can be known for a type of road link. Therefore when a speed limit is not known exactly but the road link type is known then the speed limit can be assigned based on the type of road link. For example, an interstate can be inferred as 55 MPH while a small rural road may be 25-40 MPH.  This can for a predictive device that can infer a 

Claim 15-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0174446A1 to Wang that was filed in 2015 (hereinafter “Wang”) and in view of CUDAK and in view of Perl. 
    PNG
    media_image1.png
    608
    867
    media_image1.png
    Greyscale


 “15.    A non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component of a vehicle, the machine-readable storage medium comprising instructions to cause the hardware processor to: (see paragraph 79 where the database stores commercial data 402 including speed limits in certain areas)
determine a speed limit; (see paragraph 131 where the device can prevent a violation for the user and can indicate the coordinates of a school zone and the vehicle is within the school zone and the vehicle is about to be taken with a speed camera )
determine an offset value based …(see paragraph 131 where the vehicle is provided a notification that the vehicle is within a 1 mph or 2 mph of the allowable speed limit and is about to exceed the speed limit and about to get a ticket with a traffic camera)
Claim 1 and 8 and 15 are amended to recite and Wang is silent but Perl teaches “…determining an offset value based on at least one of driver-defined offset values and learned driver behaviors when operating the vehicle by referencing a speed map” (see paragraph 29, 60 where driver telematics data is collected to determine if the driver is speeding or driving reckless; see paragraph 18 where a neural network is used for a learning unit that can capture the user’s data and telematics data for observing a pattern of the driver; see paragraph 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of PERL with the disclosure of WANG since PERL teaches that a server can aggregate telematics pattern data. Captured driver maneuvers 108 can, e.g., be automatically individuated within the various car trajectories 1084, as provided by the matched searchable measuring parameter sets 10812 of driving maneuvers 108 and the measured pattern templates 10822 of driving maneuvers 108, wherein the system 108 comprises predefined individuating recognizers, which are automatically discriminating between the various possible maneuvers 108 by returning that portion of vehicle trajectories 1084 most accurately matching them upon inputting a selected set of templates 10822. See paragraph 90-91.  The telematics-based feedback means of the system may, e.g., comprise a dynamic alert feed via a data link to the motor vehicle's automotive control circuit, wherein the central, expert system-based circuit signals device alerts to drivers immediately to a number of performance measures, including, e.g., high RPM, i.e. high revolutions per minute as a measure of the frequency of the 87 and 111 and 29, 90-93. 


Wang discloses “…and (ii) a speed map, the speed map comprising (see paragraph 185 where the vehicle is now within a predetermined area of a school zone where the speed limit is 20 MPH and is about to exceed the speed limit)a plurality of entries, each entry associating one of the offset values with a respective speed limit; and 
set the speed of the vehicle according to the speed limit and the determined offset value”. (see paragraph 40 where the vehicle can be an autonomous vehicle with or without a driver; see paragraph 54, 191-193 where a second portion of the map includes a geographic  area where the user can take an alternative route and speed and a violation is not likely to occur and the user may speed; see paragraph 191 where there are alternative routes in a second color that show a speed limit however where no traffic violations ever occur and the user can speed there and likely will not be caught or provided a traffic violation; p. 133, 194-196);
Wang discloses a speed limit and an offset value but Claim 15 is amended to recite and CUDAK et al. teaches “…automatically setting a speed limit of the vehicle according to the speed limit and the offset value”. (see paragraph 30 where the speed limit is exceeded temporarily 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CUDAK with the disclosure of WANG since CUDAK teaches that a server can aggregate real world speed levels in geographic areas and how vehicles can exceed the speed limits based on a regional behavior.  Thus an autonomous vehicle can exceed the speed limit to keep up with the regional behavior of all cars speeding. However, if there is an instance of where the speeding tickets are given freely by the police and state troopers and in large amounts, then the speed can be adjusted to conform to the speed limit.  See abstract and paragraphs 30-36 and claims 1-7 of CUDAK. 
The office takes official notice that an autonomous vehicle being permitted to speed to a certain value is known in the art.  See Hern teaches “a method for automatically controlling a speed of a vehicle…automatically setting the vehicle speed according to the speed limit and the determined offset value”.  (see paragraph 4-5 where the speed limit is allowed to be exceeded to 

Wang discloses “16.    The non-transitory machine-readable storage medium of claim 15, further comprising instructions to cause the hardware processor to:
modify the speed map according to behavior of a driver of the vehicle. (see paragraph 32, 51, 138 where the map is updated to indicate potential traffic violations using colors on the map via a website or by a report)”
 Wang discloses “17.    The non-transitory machine-readable storage medium of claim 16, further comprising instructions to cause the hardware processor to:
modify the speed map without human intervention”. (see paragraph 32, 51, 138 where the map is updated to indicate potential traffic violations using colors on the map via a website or by a report)”
 “18.    The non-transitory machine-readable storage medium of claim 16, further comprising instructions to cause the hardware processor to:
modify the speed map responsive to human intervention. .(see paragraph 32, 51, 138 where the map is updated to indicate potential traffic violations using colors on the map via a website or by a report; see paragraph 102 where the data can be updated via real time crowd sourced data)”
Wang discloses “19.    The non-transitory machine-readable storage medium of claim 16, further comprising instructions to cause the hardware processor to:
measure a speed of the vehicle; and (see paragraph 131 where the user is detected as being 1-3 MPH within the posted speed limit)

record the speed limit and an offset value in the speed map, the offset value representing a difference between the speed of the vehicle and the speed limit. (see paragraph 131 where the user is detected as being 1-3 MPH within the posted speed limit and then they are 
 

Wang dislcoses “….20.    The non-transitory machine-readable storage medium of claim 15, further comprising instructions to cause the hardware processor to:
determine an adverse condition for the road being traveled by the vehicle; and (see paragraph 66 where the street is identified as having snow or is flooding and there is weather and the user should slow down)
adjust the speed of the vehicle based on the adverse condition. ”.  (See paragraph 187 where the GPS device and system warns the user to slow down).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668